

116 S3437 IS: Improving Care in Rural America Reauthorization Act of 2020
U.S. Senate
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3437IN THE SENATE OF THE UNITED STATESMarch 11, 2020Mrs. Loeffler (for herself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize certain programs regarding rural health care.1.Short titleThis Act may be cited as the Improving Care in Rural America Reauthorization Act of 2020.2.Rural health care services outreach, rural health network development, and small health care provider quality improvement grant programsSection 330A of the Public Health Service Act (42 U.S.C. 254c) is amended—(1)in subsection (d)(2)—(A)in subparagraph (A), by striking essential and inserting basic; and(B)in subparagraph (B)—(i)in the matter preceding clause (i), by inserting to after grants; and(ii)in clauses (i), (ii), and (iii), by striking to each place such term appears;(2)in subsection (e)—(A)in paragraph (1)—(i)by inserting improving and after outreach by; (ii)by inserting , through community engagement and evidence-based or innovative, evidence-informed models before the period of the first sentence; and(iii)by striking 3 years and inserting 5 years; and(B)in paragraph (2)—(i)in the matter preceding subparagraph (A), by inserting shall after entity;(ii)in subparagraph (A), by striking shall be a rural public or rural nonprofit private entity and inserting be an entity proposing to serve rural underserved populations; (iii)in subparagraphs (B) and (C), by striking shall each place such term appears; and(iv)in subparagraph (B)—(I)in the matter preceding clause (i), by inserting that after members; and(II)in clauses (i) and (ii), by striking that each place such term appears;(3)in subsection (f)—(A)in paragraph (1)—(i)in subparagraph (A)—(I)in the matter preceding clause (i), by striking promote, through planning and implementation, the development of integrated health care networks that have combined the functions of the entities participating in the networks and inserting plan and implement integrated health care networks that collaborate; and(II)in clause (ii), by striking essential health care services and inserting basic health care services and associated health outcomes; and(ii)by amending subparagraph (B) to read as follows:(B)Grant periodsThe Director may award grants under this subsection for periods of not more than 5 years.; and(B)in paragraph (2)—(i)in the matter preceding subparagraph (A), by inserting shall after entity;(ii)in subparagraph (A), by striking shall be a rural public or rural nonprofit private entity and inserting be an entity proposing to serve rural underserved populations;(iii)in subparagraph (B)—(I)in the matter preceding clause (i)—(aa)by striking shall; and(bb)by inserting that after participants; and(II)in clauses (i) and (ii), by striking that each place such term appears; and(iv)in subparagraph (C), by striking shall; (4)in subsection (g)—(A)in paragraph (1)—(i)by inserting , including activities related to increasing care coordination, enhancing chronic disease management, and improving patient health outcomes before the period of the first sentence; and(ii)by striking 3 years and inserting 5 years; and(B)in paragraph (2)—(i)in the matter preceding subparagraph (A), by inserting shall after entity;(ii)in subparagraphs (A) and (B), by striking shall each place such term appears; and(iii)in subparagraph (A)(ii), by inserting or regional after local;(5)in subsection (h)(3), in the matter preceding subparagraph (A), by inserting , as appropriate, after the Secretary; (6)by amending subsection (i) to read as follows:(i)ReportNot later than 4 years after the date of enactment of the Improving Care in Rural America Reauthorization Act of 2020, and every 5 years thereafter, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the activities and outcomes of the grant programs under subsections (e), (f), and (g), including the impact of projects funded under such programs on the health status of rural residents with chronic conditions.; and(7)in subsection (j), by striking $45,000,000 for each of fiscal years 2008 through 2012 and inserting $79,500,000 for each of fiscal years 2021 through 2025.